 In the Matter Of STANDARD & POOR'S CORPORATIONandNEWSPAPERGUILD OF NEW YORKIn the Matter of STANDARD & POOR'S CORPORATIONandSTANDARD &POOR'S INDEPENDENT ASSOCIATIONCases Nos. R-3783 and R-3784, respectively.Decided May 27, 1942Jurisdiction:statistical service industry.Investigation and Certification of Representatives:existence of question: re-fusal to recognize either of two rival unions; elections necessary.Units Appropriate for Collective Bargaining:(1) all editorial employees, in-cluding temporary employees replacing those presently in the armed forces,but excluding supervisory and confidential employees and seasonal employees ;(2) all mailing and distribution employees, central files, library, and Raiteristatisticalemployees, including breakdown employees and temporary em-ployees replacing those presently in the armed forces, but excluding super-visory and confidential employees and seasonal employees; (3) all remainingemployees, including temporary employees replacing those presently in thearmed forces, but excluding supervisory and confidential employees, and sea-sonalemployees ; stipulation as to.Mr. Enos S. BoothandMr. George C. Baron,of New York City,for the Company.Isserman, Isserman & Kapelsohn,byMr. Abraham J. IssermanandMr. Sol D. Kapelsohn,of Newark, N. J., for the Guild.Miss Soia Mentschikoff,of New York City, for the Independent.Mr. Harry H. Kuskin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon petitions duly filed by Newspaper Guild of New York, ofAmerican Newspaper Guild, affiliated with the Congress of IndustrialOrganizations, herein called the Guild, and Standard & Poor's In-dependent Association, herein called the Independent, each allegingthat a question affecting commerce had arisen concerning the repre-41 N. L. R. B., No. 79.373 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDsentation of employees of Standard & Poor's Corporation, New YorkCity, herein called the Company, the National Labor Relations Boardconsolidated the cases and provided for an appropriate hearing upondue notice before Helen F. Humphrey, Trial Examiner. Said hear-ing was held at New York City on April 20, 21, and 28, 1942. TheCompany, the Guild, and the Independent appeared, participated,and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings, made at the hearing, are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYStandard & Poor's Corporation (formerly Standard Statistics Com-pany, Inc.), a New York corporation with its principal office in NewYork City, and with branch offices in 5 cities of the United States,is engaged in the preparation and furnishing of statistics, data, andcommercial advice as to securities, industry, and. commerce.Thepresent proceeding is concerned only with the Company's New YorkOffice.In the course of its business, the Company issues publicationsto its clients and also sells its publications, distributing them through-out the country through its sales offices and central New York office.Since June 1941, the Company, which formerly did its own printing,has been under contract with Wilson H. Lee Company in Orange,Connecticut, for the printing, publishing, and mailing of its publi-cations.One of the Company's branch offices is also located inOrange, Connecticut.During the 6 months prior to the hearing,paper used by the Company, valued at $75,000, and approximately95 percent of all raw materials purchased by the Company, camefrom outside the State of Connecticut.During the same period,approximately 95 percent of the Company's finished products, consist-ing of pamphlets, letters, and other publications, in excess of 100,000pieces, was shipped from the State of Connecticut to other States ofthe United States and to foreign countries.The Company admitsit is engaged in commerce, within the meaning of the National LaborRelations Act.II.THEORGANIZATIONS INVOLVEDNewspaper Guild of New York, of American Newspaper Guild, isa labor organization affiliated with the Congress of Industrial Organ-izations, admitting to membership employees of the Company. STANDARD&POOR'S CORPORATION376Standard & Poor's Independent Association is an unaffiliated labororganization, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe parties stipulated that the Company had refused to recognizeeither the Guild or the Independent as the sole bargaining representa-tive of the Company's employees in the units alleged in the petitionsherein to be appropriate.'A statement of the Regional Director, which is hereby made partof the record,2 shows that both the Guild and the Independent repre-sent a substantial number of employees of the Company 8We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITSWe find, in accordance with the stipulation of the parties, thatthe three following groups of employees in the Company's New Yorkoffice constitute separate units appropriate for the purposes of col-lective bargaining, within the meaning of Section 9 (b) of the Act.I A one-year collective bargaining agreement terminating December 31,1941,betweenStandard Statistics Company, Inc., and Standard Employe's Association,provided forits renegotiation upon notice by either party on or before December 1, 1941.Noticeof a desire to renegotiate the contract was given by the Association to Standard StatisticsCompany, Inc., and to the Company on December 1, 1941.The Association thenassigned its rights under the contract and the notice to the Guild.On December 11,1941, the Guild wrote to the Company, advising it of the assignment, notifying it thatthe Guild represented a majority of the employees covered by the contract,and requestingthat the Company negotiate a new contract with the Guild.The Company refused torecognize the Guild.2The statement was not put in evidence at the hearing,but the parties have sincestipulated that it may be made part of the record.8The Regional Director reported that the Guild had 124 membership-application cards,117 of which were dated as follows:105 in November 1941,5 in December 1941, 6 inJanuary 1942,and 1 undated;that 121 of the 124 cards bore signatures which appearedto be genuine;and that 114 of the 121 names on the cards appeared on the Com-pany's pay roll of December 26, 1941.The pay roll contained the names of 217 employeesin the unit claimed to be appropriate by the GuildThe Regional Director also reportedthat theIndependent had 196 membership cards,178 of which were dated as follows:109 in December 1941, 66 in January 1942, and3 undated;that 194 of the 196 cards bore signatures which appeared to be genuine ;and that 178 of the 194 names on the cards appeared on the Company's pay roll ofDecember 26, 1941. 376DECISIONS OF -NATIONAL,, LABOR RELATIONS BOARD :.(1)All editorial employees, including temporary employees replac-ing those presently in the armed forces,,but excluding supervisory,and confidential employees, and seasonal employees.4(2)All mailing and: distribution employees, centrals files, library,and Raiteri statistical employees, including breakdown employees andtemporary 'employees replacing those presently in the armed- forces,but excluding supervisory and confidential employees, and seasonal^employees.5-(3)All remaining employees, including temporary employees re-placing those presently in the armed forces, but excluding supervisoryand confidential employees, and seasonal employees.V.THE- DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by elections by secret ballot.The Guild urges that-the Company's pay,-roll either of April 3,1942, or of April 17, 1942; be used to determine eligibility to vote inany elections, and objects to the use of a current pay roll on theground that it would make possible alteration or manipulation ofthe pay roll.There is, however, nothing in the record to indicatethat any such alteration or manipulation may be expected if a currentpay roll is used.The Company urges the use of a current pay roll;and objects to the use of an earlier pay roll on the ground that manychanges have, since occurred. , The Independent has no 'objectionto the use either of the pay roll of 'April 17, 1942, or of a currentThe partiesagree that the following classifications 'listed on the Company's April3, 1942,pay roll,in evidence, fall within this unit : r,corporation recordslegal departmentdaily newsclippingsdididendrecordsdescriptionseditorialsearningsmiscellaneous(including corporation records guide and index-miscellaneous)new issuesrailroad descriptionsposting unitcalled bonds'real estate descriptionsearning and'financialutility descriptionsbond investmentsfinancial statisticsfacts and forecastseconomicsfield staffcentral informationbond reports/'banks,insurance,investment truststock reports''iailroads'registersecurity and industrial analytical divisionstatus of bondstrade and securitiesteletype,: ,-municipal bonds,utilitiespurchasing and stockaThe parties agree that the following classifications listed on the Company'sApril3, 1942, pay roll, in evidence,fallwithin this unit :libraryNew York mailing and messengersbreakdowncentral files (' =: `J'1377pay roll,-providing that the pay roll used contains the same classific'-rtio'ns as appear in the' April 3, 1942, pay' roll.Under -the, circum-stances, we,see no reason for-departing from our' practice 'fusing acurrent pay roll to determine eligibility to vote.We shall direct thattheemployees of'the Company eligible to vote in the elections shall bethose in the appropriate units who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionsherein, -subject' to the 'limitations and additions set forth in theDirection.IThe Guild, desires to participate ill any elections directed to beheld among the 'employees in the first two "units . found, ftbove. to beappropriate, but not in any election ' directed to be held among - theemployees in the third unit.We shall direct that the Guild's namenot appear on the ballot in the election among the employees in thethird unit.The Guild and the Independent have stipulated, without objectionby the Company, and we find, that employees Andritos, Berg, Reiger,Stec, and Thompson shall be eligible to vote in the election among,the editorial employees in the first unit, that employees Domanska,Parker, and Watson shall be eligible to vote in the election amongthe mailing and distribution and other employees in the second unit,that employees Cutler and Welter shall be eligible to vote in theelection among the remaining employees in the third unit, and thatemployees Doblin, Dully, Richardson, and Traub shall not be eligibleto vote in any of the elections.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Standard & Poor'sCorporation, New York City, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction of Elections, under the direction andsupervision of the Regional Director for the Second Region, actingin this matter as agent for the National Labor Relations Board andsubject to Article III, Section 9, of said Rules and Regulations,among the employees in the Company's New York office in each ofthe units found appropriate in Section IV, above, who were em-ployed during the pay-roll period immediately preceding the date 378DECISIONSOF NATIONALLABOR RELATIONS BOARDof this Direction, including employees who did not work duringsuch pay-roll period because they were ill or on vacation or in theactive military service or training of the United States, or temporar-ily laid off, but excluding employees who have since quit or beendischarged for cause, to determine whether the employees in the firstand second units, respectively, desire to be represented by NewspaperGuild of New York, of American Newspaper Guild, affiliated withthe Congress of Industrial Organizations, or by Standard & Poor'sIndependent Association, for the purposes of collective bargaining,or by neither; and to determine whether or not the employees inthe third unit desire to be represented by Standard & Poor's Inde-pendent Association, for the purposes of collective bargaining.